TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00434-CR
NO. 03-01-00435-CR



Felisha Martin, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NOS. 579,506 & 579,507, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING






Felisha Martin was convicted of failing to dim her headlamps and failing to appear
by the Lakeway Municipal Court of Record No. 1.  Fourteen days following her convictions in the
municipal court, Martin filed an appeal bond in each case and the records were forwarded to the
county court at law.  Martin then moved to transfer each cause to "one of the Travis County Courts
at Law that tries criminal cases for a trial de novo."  The county court at law overruled the motions. 
The court later dismissed Martin's appeals for want of jurisdiction because she failed to perfect her
appeals pursuant to either government code section 30.00014 or code of criminal appeals article
45.0426.  Tex. Gov't Code Ann. § 30.00014 (West Supp. 2002); Tex. Code Crim. Proc. Ann. art.
45.0426 (West Supp. 2002).

Martin's sole point of error is that the county court at law erred by overruling her
motions to set the cases for trial de novo.  Martin does not challenge the court's dismissals for want
of jurisdiction.  Because the dismissals are not challenged, we do not reach the ruling on the motions
to transfer.
The county court at law's judgments are affirmed.


				__________________________________________
				Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   February 22, 2002
Do Not Publish